            Case 1:18-cv-06471-ER Document 178 Filed 10/30/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

STATES OF NEW YORK, CONNECTICUT,
NEW JERSEY, RHODE ISLAND and
WASHINGTON, and COMMONWEALTHS OF                              No. 18-CV-06471 (ER)
MASSACHUSETTS and VIRGINIA,

                         Plaintiffs,
             v.                                               STIPULATION

UNITED       STATES      DEPARTMENT            OF
JUSTICE; and WILLIAM P. BARR, in his official
capacity as Attorney General of the United States,

                         Defendants.

       Plaintiffs the States of New York, New Jersey, Rhode Island, and Washington, and the

Commonwealth of Virginia (“Plaintiff States”), and Defendants United States Department of

Justice and William P. Barr (“Defendants”), do HEREBY STIPULATE AND AGREE as follows:

       1.         This stipulation shall remain in effect for a period of 60 days from the date this

stipulation is fully executed by the parties and so-ordered by the Court, and then every 30 days

thereafter, this stipulation shall automatically be extended for a 30-day period (the “extension

term”), until such time that Defendants give written notice to Plaintiff States 14 days in advance

of the end of an extension term that Defendants do not intend to renew the stipulation for the next

extension term, thus terminating the stipulation at the end of the then-operational extension term;

       2.         For the duration of this stipulation, Defendants shall not disburse, expend, or revert

to the Treasury the Fiscal Year (“FY”) 2020 Title II Juvenile Justice Delinquency Prevention

(“Title II”) funds allocated and offered to, but not accepted by Plaintiff States;

       3.         For the duration of this stipulation, Defendants shall not deny Plaintiff States their

respective FY 2020 Title II awards (in keeping with their respective FY 2020 Title II formula
               Case 1:18-cv-06471-ER Document 178 Filed 10/30/20 Page 2 of 2




   allocations) on the basis of failure to accept the FY 2020 Title II award within 45 days of receiving

   the award documents;

          4.       Following the termination of this stipulation pursuant to paragraph 1 herein,

   Defendants shall not deny Plaintiff States their respective FY 2020 Title II awards for failure to

   timely accept the awards without first notifying each Plaintiff State in writing of a new deadline

   (of not less than 45 days from the date of the written notice) within which to accept the

   jurisdiction’s FY 2020 Title II award, and allowing that period to expire;

          5.       This stipulation is independent of, and does not alter, amend, or replace, the

   Stipulations and Orders previously entered and agreed between Defendants and Plaintiff States

   (ECF Nos. 110, 163); and

          6.       This stipulation applies only to the parties that are currently before the Court in this

   litigation and expressly identified herein as parties to this stipulation. No other party shall be

   entitled to any rights or benefits whatsoever under this stipulation.

   Dated: October 29, 2020
    LETITIA JAMES                                         Jeffrey Bossert Clark
    Attorney General                                      Acting Assistant Attorney General
    State of New York
                                                          Brigham J. Bowen
                                                          Assistant Branch Director
    /s/ Nancy M. Trasande
    Matthew Colangelo, Chief Counsel                      /s/ Charles E.T. Roberts
    Nancy M. Trasande, Assistant Attorney General         Charles E.T. Roberts
    Conor Duffy, Assistant Attorney General               Pennsylvania State Bar No. 326539
    Civil Rights Bureau                                   Trial Attorney
    28 Liberty Street, 20th Floor                         United States Department of Justice
    New York, NY 10005                                    Civil Division, Federal Programs Branch
    Matthew.Colangelo@ag.ny.gov                           1100 L Street, NW
    Nancy.Trasande@ag.ny.gov                              Washington, DC 20001
    Conor.Duffy@ag.ny.gov                                 Tel: (202) 305-8628
    (212) 416-8905                                        E-mail: Charles.E.Roberts@usdoj.gov

    Counsel for Plaintiffs                                Counsel for Defendants
It is SO ORDERED.
                                                      2

                     10/30/2020
